DETAILED ACTION

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 03/15/2021.  The submission, however, is not fully responsive to the prior Office action because it presents claims for a different invention.  Applicants cannot file an RCE to obtain continued examination on the basis of claims that are independent and distinct from the claims previously claimed and examined as a matter of right, i.e., applicant cannot switch inventions.  See MPEP § 706.07(h)(VI) (situation (B)).

Distinct Claims
Amended claims 1, 8, 10, 12, and 17 are directed to an invention that is independent or distinct for the following reasons:
Previous claims were directed to a process, and the amended claims are directed to an apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  See MPEP § 806.05(e).  In this case, the apparatus as claimed can be used to practice another and materially different process, such as coating, welding, or painting.
Additionally, there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).

For apparatus claims, it is primarily the claimed structural features that are given patentable weight while other features, such as material worked upon by the apparatus, are not given patentable weight, whereas for process claims, examination takes into account features such as material worked upon or operating procedures that may belong to classes/subclasses different from that of a corresponding apparatus.  Furthermore, the apparatus claims would extend to different areas of consideration since the material worked upon would not limit prior art references because references merely need to have a similar structure that is capable of working upon the materials, whereas those same references that read on apparatus claims might not be applicable to the process claims.

Constructive Election by Original Presentation
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  See 37 CFR 1.142(b) and MPEP §§ 821.03, 818.02(a).
The amendment filed on 03/15/2021 removing all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered.  The remaining claims are not readable on the elected invention for the aforementioned reasons.
Conclusion
Since the submission appears to be a bona fide attempt to provide a complete reply to the prior Office action, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this letter to submit a complete reply.  This shortened statutory period for reply supersedes the time period set in the prior Office action.  This time period may be extended pursuant to 37 CFR 1.136(a).  In no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587.  The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
March 29, 2021